—Order, entered on June 6, 1962, denying petitioner’s motion to quash, vacate or modify the subpoena duces tecum, unanimously modified, on the law, without costs, to the extent of striking from the subpoena the provision calling for the production of the petitioner’s books, records and papers. The subpoena states the subject of the investigation to be “ all facts relating to the Emile Griffith-Benny ‘Kid’ Paret fight held at Madison Square Garden on March 24, 1962.” The books, records and papers commanded to be produced can be pertinent only to an examination broader than what is declared to be the purpose for which the subpoena was issued. Settle order on notice. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.